Name: Commission Regulation (EC) NoÃ 1314/2007 of 8 November 2007 amending Council Regulation (EC) NoÃ 499/96 as regards Community tariff quotas for certain fish and fishery products originating in Iceland
 Type: Regulation
 Subject Matter: tariff policy;  fisheries;  Europe;  international trade
 Date Published: nan

 9.11.2007 EN Official Journal of the European Union L 291/13 COMMISSION REGULATION (EC) No 1314/2007 of 8 November 2007 amending Council Regulation (EC) No 499/96 as regards Community tariff quotas for certain fish and fishery products originating in Iceland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 499/96 of 19 March 1996 opening and providing for the administration of Community tariff quotas for certain fishery products and live horses originating in Iceland (1), and in particular Article 5(1)(b) thereof, Whereas: (1) Participation of Bulgaria and Romania in the European Economic Area was agreed by means of the EEA Enlargement Agreement, signed between the European Community and its Member States, Iceland, Liechtenstein, and Norway and the EEA Applicant Countries on 25 July 2007. (2) Pending the completion of the procedures required for the adoption of the EEA Enlargement Agreement of 2007, an Agreement in the form of an Exchange of Letters was agreed, which provides for a provisional application of the EEA Enlargement Agreement. That Agreement has been approved by Council Decision 2007/566/EC of 23 July 2007 on the signing and the provisional application of an Agreement on the participation of the Republic of Bulgaria and Romania in the European Economic Area and four related agreements (2). (3) The EEA Enlargement Agreement of 2007 provides for an additional Protocol to the EC-Iceland Free Trade Agreement of 1972. This additional Protocol provides for new annual duty free tariff quotas at import into the Community of certain fish and fishery products originating in Iceland. (4) To implement the new tariff quotas it is necessary to amend Regulation (EC) No 499/96. (5) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3) provides for a system of management for tariff quotas designed to be used following the chronological order of dates of acceptance of the customs declarations. For reasons of simplification the same system should apply for the tariff quotas provided for in Regulation (EC) No 499/96. (6) The tariff quotas provided for in the additional Protocol should be regarded initially as non-critical within the meaning of Article 308c of Regulation (EEC) No 2454/93. Therefore, Articles 308(c)(2) and (3) of that Regulation should not apply. (7) In accordance with the additional Protocol, the unused volume of the tariff quota for frozen Norway lobsters for 2007 should be carried over to the corresponding tariff quota for 2008. (8) In accordance with Decision 2007/566/EC the new tariff quotas have to apply from 1 September 2007. This Regulation should therefore apply from the same date and enter into force immediately. (9) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 499/96 is amended as follows: 1. Articles 2 and 3 are replaced by the following: Article 2 The tariff quotas set out in this Regulation shall be managed in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. However, Article 308c(2) and (3) of Regulation (EEC) No 2454/93 shall not apply to the tariff quotas with order numbers 09.0810 and 09.0811. Article 3 Where the tariff quota with order No 09.0810 for CN code 0306 19 30 for frozen Norway lobsters will not be fully exhausted by the end of 2007, the remaining volume shall be carried over to the corresponding tariff quota for 2008. For this purpose drawings on the tariff quota for 2007 shall be stopped on the second working day in the Commission following 1 April 2008. On the following working day, the unused balance of the tariff quota for 2007 shall be made available under the corresponding tariff quota for 2008. From that date onwards no retroactive drawings and no returns shall be possible on the particular tariff quota for 2007. 2. The Annex is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 September 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 2007. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 75, 23.3.1996, p. 8. Regulation as amended by Regulation (EC) No 1921/2004 (OJ L 331, 5.11.2004, p. 5). (2) OJ L 221, 25.8.2007, p. 1. (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). ANNEX In the Annex to Regulation (EC) No 499/96 the following rows are inserted: Order No CN code Description of products Quota volume Quota duty (%) 09.0810 0306 19 30 Frozen Norway lobsters (Nephrops norvegicus) From 1.9. to 31.12.2007: 520 tonnes 0 From 1.1. to 31.12.2008: 520 tonnes 0 From 1.1. to 30.4.2009: 174 tonnes 0 09.0811 0304 19 35 Fillets of redfish (Sebastes spp.), fresh or chilled From 1.9. to 31.12.2007: 750 tonnes 0 From 1.1. to 31.12.2008: 750 tonnes 0 From 1.1. to 30.4.2009: 250 tonnes 0